NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                    Submitted February 22, 2012*
                                      Decided March 2, 2012

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐1444

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Western District of Wisconsin. 

        v.                                            No. 03‐CR‐126‐C‐01

CHRISTOPHER L. TEMPLE,                                Barbara B. Crabb,
     Defendant‐Appellant.                             Judge.



                                             O R D E R

       Christopher Temple violated the conditions of his supervised release. The district
court revoked Temple’s supervision and imposed a term of nine months’ reimprisonment to



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1444                                                                             Page 2

be followed by two more years of supervised release. On appeal Temple challenges the
revocation, the term of reimprisonment, and a special condition of his supervised release
that will require a mental‐health evaluation. We affirm the judgment.

        Temple operated a sham investment company for 5 years and defrauded 80 victims
out of more than $1 million. In 2004 he pleaded guilty to mail fraud, 18 U.S.C. § 1341, and
money laundering, id. § 1956(a)(1)(A)(i). The district court sentenced him to 72 months’
imprisonment and 3 years’ supervised release. The terms of Temple’s supervision included
requirements that he report to a probation officer as directed, submit a monthly financial
report, and give notice of his convictions to readers of his financial publications. The court
also recommended that Temple undergo a mental‐health evaluation while in prison. We
affirmed his convictions and sentence. United States v. Temple, 150 F. App’x 545 (7th Cir.
2005).

        Temple completed his prison sentence in November 2009. In December 2010 his
probation officer petitioned to revoke his supervised release after Temple allegedly had
omitted pertinent financial information from two of his monthly reports and missed a
meeting scheduled to discuss the omitted information. Temple denied the charges and
countered with his own motion for early termination of his supervised release. See 18 U.S.C.
§ 3583(e)(1). If he was not constrained by his conditions of supervised release, Temple
asserted, he could engage in more‐lucrative work and pay restitution more quickly to his
victims. The district court denied that motion with the explanation that Temple had “shown
no good reason” for early termination and advised that, in any event, the judge would not
consider such a motion unless the probation office supported it. Temple’s probation officer
then submitted a supplemental report accusing him of failing to include the required notice
of his convictions in three financial articles he had written.

        At the revocation hearing, Temple’s probation officer detailed the charges against
him. She explained that in two of his monthly reports Temple had listed income from
“consulting” but provided no documentation to support those earnings. And when she
directed him to attend a meeting to clarify the income, Temple had responded that there
was “no way” he could make the meeting with only a few hours’ notice. The probation
officer also explained that she had discovered three financial articles written by Temple that
did not have the required notice of his convictions. Temple, who chose to represent himself
at the hearing, maintained that he had complied with each condition of his supervised
release. In his view he provided adequate information in the reports because he previously
had spoken with his probation officer about the consulting work. And he did not attend the
meeting, Temple continued, because he was not given adequate notice. He explained the
omitted disclosure of his convictions by speculating that someone must have reprinted his
online articles without his knowledge. 
No. 11‐1444                                                                               Page 3

       The district court concluded that a preponderance of evidence established that
Temple had committed each charged violation and revoked his supervised release.
Temple’s recommended reimprisonment range was three to nine months, see U.S.S.G.
§§ 7B1.1(a)(3)(B), 7B1.4(a), and the court chose a term at the top of that range to reflect
Temple’s “abhorrent” behavior and to hold him accountable for his actions. The court also
imposed a new term of two years’ supervised release and ordered Temple to undergo a
mental‐health evaluation and comply with any recommended treatment. 

        On appeal Temple reiterates that he complied with each condition of his supervised
release and insists that any deviation from the terms, at worst, was “technical.” Temple fails
to appreciate, however, that supervised release is “a period of conditional liberty” during
which he must adhere to the imposed conditions. United States v. McIntosh, 630 F.3d 699, 703
(7th Cir. 2011) (citation and quotation marks omitted). Supervised release may be revoked if
a violation is proven by a preponderance of the evidence. 18 U.S.C. § 3583(e)(3); United
States v. Musso, 643 F.3d 566, 570 (7th Cir. 2011). Temple admitted violating two of the
conditions, and the monthly reports introduced by the probation officer establish the third
violation. Thus, the district court did not abuse its discretion by revoking Temple’s
supervised release.

        Temple also maintains that the term of nine months’ reimprisonment is “overkill” in
light of his desire to resume productive work and pay more restitution. (Temple has
completed the 9‐month term, but the claim about the length of reimprisonment is not moot
because he now is serving the term of supervised release. See United States v. Lanas, 324 F.3d
894, 906 n.1 (7th Cir. 2003).) The district court considered this argument at the revocation
hearing but opined that “the last thing [Temple] want[s] to do is to make any money” to
repay his victims. Temple’s unwillingness to follow the law and refusal to accept
responsibility for his actions, the court continued, warranted a term at the top of the
recommended range. This explanation reflects adequate consideration of the applicable
policy statements and sentencing factors, see 18 U.S.C. § 3553(a); U.S.S.G. § 7B1.4(a), and
thus the term is not plainly unreasonable. See United States v. Neal, 512 F.3d 427, 438 (7th Cir.
2008); United States v. Carter, 408 F.3d 852, 854 (7th Cir. 2005).

        Next, Temple contends that the district court abused its discretion by ordering him
to undergo a mental‐health evaluation and, if indicated, undergo treatment as a special
condition of his new term of supervised release. Special conditions must be reasonably
related to the underlying offense and the defendant’s history and characteristics,
see 18 U.S.C. § 3583(d)(1), and the court must make an individualized inquiry into the need
for the condition, see United States v. McKissic, 428 F.3d 719, 722–23 (7th Cir. 2005); United
States v. Springston, 650 F.3d 1153, 1155–56 (8th Cir. 2011). The district judge had been
managing Temple’s case since his indictment in 2003 and thus had a number of
No. 11‐1444                                                                                Page 4

opportunities to observe and assess his demeanor over the course of time. On top of his
history of fraud, Temple had displayed arrogant indifference to his probation officer’s
instructions and also tried to explain away his recent misconduct as “technical” mistakes.
The judge’s concern about a possible mental‐health issue is understandable, and we cannot
conclude that the decision to order an evaluation was an abuse of discretion. See United
States v. Monteiro, 270 F.3d 465, 469 (7th Cir. 2001); United States v. Wilson, 154 F.3d 658, 667
(7th Cir. 1998); United States v. Wynn, 553 F.3d 1114, 1120 (8th Cir. 2009). 

       Finally, Temple argues that the district court abused its discretion by failing to
consider the appropriate factors before denying his motion to terminate his supervised
release. Courts have wide discretion when evaluating motions for early termination, and we
have clarified that a court “must give some indication that it has considered the statutory
factors” under 18 U.S.C. § 3553(a). United States v. Lowe, 632 F.3d 996, 998 (7th Cir. 2011);
see United States v. Hook, 471 F.3d 766, 771 (7th Cir. 2006). But when Temple filed his motion,
his probation officer already had petitioned to revoke his supervised release, and the district
court had scheduled a revocation hearing. No further explanation was required.

       We have reviewed Temple’s other contentions, but none has merit.

                                                                                     AFFIRMED.